DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 
Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The rejections over Murata ‘858 (WO 2008/149858) and Murata ‘919 (US 2008/0020919) in view of applicants’ arguments asserting the difficulty of simultaneously obtaining a high compressive stress and a deep depth of compression.  The obviousness-type-double patenting rejection has been overcome by applicants’ arguments showing that the inventions are not commonly owned.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 11, 17, 18, 23-28, 30, 32-37, 41-43, 46-51, 55-57, 61 and 63-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 35, line 3, the specification as originally filed fails to describe the concept that the glass composition possesses Li2O outside the range 4.6 to 5.4% by weight.  The specification only describes a glass possessing 4.6 to 5.4% by weight Li2O.  See original claim 1, paragraph [0016], [0021], [0026] and [0033] of the originally filed specification.
In claim 35, line 2, the specification as originally filed fails to describe the concept that the glass composition possesses Na2O outside of the range of 8.1 to 9.7% by weight Na2O.  The specification only describes a glass possessing 8.1 to 9.7% by weight Na2O.  See original claim 1, paragraph [0016], [0021], [0026] and [0036].  Of particular interest is paragraph [0035]:
Studies of the employed glasses have revealed that, in contrast thereto, with Na2O contents from 8.1 to 9.6% by weight, surface tensions of more than 800 MPa may result at temperatures below 420 °C and in times of not more than 8 hours.

This paragraph appears only to appreciate that the inventive glass contains 8.1 to 9.6% by weight Na2O.
	Claim 35 has been amended to recite that the glass contains 12.7 to 15.1 wt% Li2O+Na2O.  However, this limitation encompasses amounts of Li2O such as 0.1 and Na2O such as 15.0, and there is nothing in the written description to reasonably convey to one skilled in the relevant art that the inventors had possession of such a glass at the time of invention.
Claims 11, 17, 18, 23-28, 30, 32-34, 36-37, 41-43, 46-51, 55-57, 61 and 63-65 are rejected for failing to correct the deficiencies of claim 35.  (Claims 58-60 and 62 have adequate written support in the specification as originally filed.)

Claim Rejections - 35 USC § 103
Claims 11, 17-18, 23-28, 30, 32-33, 35-37, 49-51, 55-60, 62-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saunders et al. (US 3,433,611).
Saunders et al. teaches strengthened glass articles comprising SiO2, Al2O2, Na2O and Li2O.  See the title and col. 2, lines 62-72.  The glass comprises 2-20 wt% Na2O and 2-15 wt% Li2O, which overlaps the combined amounts of Na2O and Li2O recited in claim 35.  Id.  Moreover, Saunders et al. teaches a glass composition that has overlapping ranges of components with the glass recited in instant claims 11, 50, 51, 55-60 and 62-65.  Id.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.  
Saunders et al. exemplifies a glass article that achieves compressive stress depths of 215 µm, 185 µm, 260 µm, 250 µm and 175 µm, and surface compressive stresses (i.e., surface tensions) of 96,000 psi (660 MPa), 92,000 psi (630 MPa), 98,000 (680 MPa) and 99,000 (680 MPa).  See Tables I and IV.
Saunders et al. differs from claim 35 by failing to disclose an anticipatory glass example or a range that is sufficiently specific to anticipate the claimed range.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portions of the ranges taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Claims 17, 18 and 23-27 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the
structure implied by the steps. See MPEP 2113.  In the present case, the recited steps 17, 21 and
23-27 imply that the resultant glass has a mixture of two different ions such as potassium and sodium in the compressive stress layer.  Saunders et al. discloses such a product.  See the abstract. 
As to claim 28, Saunders et al. discloses a compressive stress layer, and does not disclose any inhomogeneities. See the abstract.
As to claim 30, Saunders et al. exemplifies a glass article that achieves compressive stress depths of 215 µm, 185 µm, 260 µm, 250 µm and 175 µm.  See Tables I and IV.
Claims 32 and 33 recite that the glass article is “configured for use as a cover glass” in various devices which is deemed to be a functional limitation.  The glass of Saunders is capable of being used in such devices because the glass is in the form of a sheet.  See col. 4, lines 10-12.    
One of ordinary skill in the art would have expected that the glass of Saunders et al. would possess the properties recited in claims 36, 37, and 49 in view of the overlapping ranges of components.

Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saunders et al. (US 3,433,611) as applied to claim 35, and further in view of Murata et al. (WO 2008/149858).
This rejection is over WO 2008/149858 because the reference qualifies as prior art under 35 U.S.C. § 102(b), however, the paragraphs of the English language equivalent, US 2010/0087307, will be cited below because, the national stage patent is a direct translation of the WIPO application.  See 35 U.S.C. § 371(c)(2).
Saunders et al. renders claim 35 obvious for the reasons recited above.  Saunders et al. fails to disclose including 0.05 to 1.5 wt% SnO2.
Murata discloses that 0.001 to 1 wt% SnO2 to a glass as a fining agent.  See paragraph [0056].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have added 0.05 to 1.5 wt% SnO2 to the glass of Saunders et al. as a fining agent, because the resultant glass would have fewer bubbles.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784